DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114 was filed in this application on 10/19/22 after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. The request, however, lacks the fee required by 37 CFR 1.17(e) and/or the submission required by 37 CFR 1.114. Accordingly, the RCE is improper and any time period running was not tolled by the filing of the improper request.
Response to Amendment
The amendments filed 10/19/2022 has been entered. Claims 1-19 remain pending in the application. 
Response to Arguments
Applicant’s arguments regarding the 35 USC 103 rejection of claims 1-19, have been considered but are moot because the arguments do not apply to the references being used in the current rejection. Note discussion of US Patent 10791809 issued to Meersschaert, below.
Applicant's arguments regarding the 35 USC 102 and 103 rejections of Claims 1-19 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that neither Tong  or Tong 2 provides a motivation as to why it would be obvious to include the plastic side plate from Tong 2 that is also a different shape (Page 11,  Para 1; Page 14, Para 3), the examiner disagrees, pointing out that only the concept of the side plate being made of plastic has been applied from Tong 2 and not the side plate itself and it is obvious because plastic is strong yet a low density part that can maintain the structure of the luggage.
Regarding Applicant’s assertion that Daniels cannot be used as a secondary reference to teach a storage chamber because it has a special handle that allows for it (Page 11,  Para 3; Page 14, Para 4), the examiner disagrees, pointing out that only the concept of a storage chamber being on the top surface has been taken and as there is space internally on the luggage where the shell covers, it is possible to have a storage chamber of a certain size or depth on the top surface.
Regarding Applicant’s assertion that Chung-Hsien isn’t analogous art and there is no motivation for using it (Page 11,  Para 5; Page 13, Para 3; Page 15, Para 2), the examiner disagrees, pointing out that it has an opening, wheels and handle just like a luggage and is capable of holding its. With Tong as modified before Chung-Hsien, the rods are not permanently secured to the case shell but are push fit. A push fit can also be easily pulled out. The motivation is that the screws provide more security when attaching the rod to the case shells as they prevent them from separating The screws would not take away from Tong’s connecting members as the connecting members provide the initial attachment and the screws of Chung-Hsien provide the security. There would not be any reconstruction with Chung-Hsein  are there is merely an addition of screws at the connection points.
Regarding Applicant’s assertion that there is no motivation for using Lai (Page 12,  Para 1; Page12, Para 4), the examiner disagrees, pointing out that having more points of attachment throughout the length of the side plate provide more support and strength for the side plates as they can not be as easily broken off or detached leading to less failure of the side plates. As the case, Lai does not take away from the functionality of the connecting members
Regarding Applicant’s assertion that Tong 2 takes away from the compound suitcase of Tong destroying its intended use (Page 13,  Para 1), the examiner disagrees, pointing out that a compound suitcase has a top cover, base, and supports. Tong 2 does not take away any of these parts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being obvious by US Publication 2016/0206069 by Tong (Here forth “Tong”) and US Patent 10791809 issued to Meersschaert (Here forth “Meersschaert”).
Regarding claim 1, Tong discloses: A suitcase, comprising 
an upper case shell and 
a lower case shell (Fig 3 shows and upper case shell 1 and lower case shell 2), 
wherein a case side face connected to the upper case shell and the lower case shell is arranged between the upper case shell and the lower case shell (Fig 1-2, the case side face 5 is between the upper and lower case shells 1 and 2); 
the upper case shell and the lower case shell have installation parts allowing rods to be inserted therein (Fig 3, the rods 31+32 are inserted in the installation parts 9 that are located on the upper and lower case shells);
the case side face is made of a flexible material (Para 25 lines 1-2; fabric is flexible), 
the upper case shell and the lower case shell are connected through a plurality of rods (Fig 3, rods 31+32 attach the upper and lower case shells 1 and 2 together), and [Not taught: elastic parts].
Tong does not expressly disclose elastic parts.
Meersschaert discloses a similar luggage wherein elastic parts (Fig 6, elastic part 160) are arranged between the rods and the upper case shell or between the rods and the lower case shell wherein the elastic parts (Fig 6, elastic parts 160 are between upper and lower case shells 138 and 144+146) are shorter in length than the rods and are attached to at the ends of the rods (Fig 6, the elastic parts 160 are shorter than the rods in length) to facilitate installation of the rods between the upper case shell and the lower case shell and causing tensioning of the case side face after installation of the rods (Fig 5); 
when no external force is applied to the elastic parts, a sum of a length of the elastic parts and a length of the rods is greater than the length between the upper case shell and the lower case shell (Fig 5, Para 27, column 7 lines 27-45, the rods 148 and 150 are made of plastic which is to a degree flexible and compressible. As for elastic part 160 can be made of any material, which any material has a degree of elasticity making it to a degree flexible and compressible. When no pressure is applied the elastic parts and rods the length will be greater than the length between the upper and lower case shells, as there is nothing to separate the upper and lower case shells 1 and 2), and the length of the rods is smaller than the length between the upper case shell and the lower case shell; when the suitcase is assembled, (Fig 5, when the rods are assembled between the upper and lower case shells 138 and 144+146, they are smaller than the length between the upper and lower case shells are the shells are on the outer ends of the rods and therefore further apart from each other than the length of the rods 148 and 150) the elastic parts abut against the rods and the upper case shell or the lower case shell and apply a force to the rods to drive the upper case shell and the lower case shell away from each other (Fig 5, The elastic parts 160 abut against the rods via channel 165 which abut against the upper case shell; therefore, the elastic parts also abut against the  upper case shell); and after the suitcase is assembled, the rods are fixedly combined with the upper case shell or the lower case shell (Fig 5).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Meersschaert before them, when the application was filed, to have modified the luggage of Tong to have elastic parts that attach to the rods and to the case shells, as taught by Meersschaert, to advantageously be able to remove and change these connection points when there is damage or overuse.

Regarding claim 7, Tong further discloses: wherein a reinforcing part is arranged on a side (Fig 1, the reinforcing part zipper 55 attaches the lid 54  to the opening of the suitcase and can be arranged on a side), proximate a suitcase opening (Fig 1, the reinforcing part 55 is proximate a suitcase opening), of the upper case shell in a width direction of the suitcase (Fig 1, the reinforcing part 55 can open in a width direction of the suitcase).
Regarding claim 8, Tong further discloses: wherein the reinforcing part is a fifth rod which is fixedly connected to the upper case shell Tong (Fig A, the fifth rod is connected to the upper and lower case shells).
Regarding claim 9, Tong further discloses: wherein the rods of are of a hollow structure (Fig 3, the rods 31 have a hollow structure through which support structure 32 can fit through).
Regarding claim 10, Tong further discloses: wherein the rods are made of fiberglass, aluminum alloy, or plastic (Fig 3, para 27, the rods 31 are made of plastic).
Regarding claim 11, Tong further discloses: wherein two concave parts are arranged in the lower case shell (Fig A, there are two concave portions in the lower case shell where the wheels attach to the case shell), and a bar which protrudes with respect to the concave parts is arranged between the two concave parts and extends in a width direction of the suitcase ( Fig A, There is a protruding bar between the two concave parts that extends in the width of direction of the suitcase).
Regarding claim 14, Tong further discloses: wherein holes are formed in ends of the rods (Fig 3, the rods 31 have a hollow hole going through and therefore form holes at the ends of the rods).
Regarding claim 15, Tong discloses: A manufacturing method of a suitcase, comprising the following steps: obtaining an upper case shell and a lower case shell (Fig 3 shows and upper case shell 1 and lower case shell 2), connecting the upper case shell and the lower case shell with a plurality of rods (Fig 2-3, rods 31+32), and fixedly connecting a case side face comprising a flexible material to the upper case shell and the lower case shell (Para 20, fabric material 5 is flexible and connects to the upper and lower shell cases, and forms a case side face), [Not taught: elastic parts are attached to the ends of the rods], and the flexible material connected to the upper case shell (Fig 2) and the lower case shell is driven by the upper case shell and the lower case shell to be placed in tension (Fig 2, as the lower case shell is attached to the upper case shell, any tension placed on the upper case shell will cause tension to be placed on the lower case shell).
Tong does not expressly disclose elastic parts.
Meersschaert discloses a similar luggage wherein elastic parts are attached to the ends of the rods (Fig 6, the elastic parts 160 are attached to rods 148 and 150 via portion 165), wherein in terms of size selection, the elastic parts are shorter in length than the rods (Fig 6, the elastic parts 160 are shorter than the rods in length), and when no external force is applied to elastic parts, the sum of a length of elastic parts and a length of rods is greater than the length between the upper case shell and the lower case shell (Fig 5, Para 27, column 7 lines 27-45, the rods 148 and 150 are made of plastic which is to a degree flexible and compressible. As for elastic part 160 can be made of any material, which any material has a degree of elasticity making it to a degree flexible and compressible. When no pressure is applied the elastic parts and rods the length will be greater than the length between the upper and lower case shells, as there is nothing to separate the upper and lower case shells 1 and 2), and the length of the rods is less than the length spanning the upper case shell and the lower case shell (Fig 5-6); and when the suitcase is assembled, the elastic parts are compressed and are inserted into the installation parts of the upper case shell and the lower case shell (Fig 5-6), and a resilience force from the elastic parts is applied to the rods to drive the upper case shell and the lower case shell to be away from each other (Fig 5, The elastic parts 160 abut against the rods via channel 165 which abut against the upper case shell; therefore, the elastic parts also abut against the  upper case shell);
wherein the elastic parts are disclosed at the ends of the rods to facilitate installation of the rods between the upper case shell and the lower case shell and cause tensioning of the case side face after installation of the rods (Fig 5, The elastic parts 160 abut against the rods via channel 165 which abut against the upper case shell; therefore, the elastic parts also abut against the  upper case shell in tension after installation).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Meersschaert before them, when the application was filed, to have modified the luggage of Tong to have elastic parts that attach to the rods and to the case shells, as taught by Meersschaert, to advantageously be able to remove and change these connection points when there is damage or overuse.
Regarding claim 17, Tong further discloses: wherein after the suitcase is assembled, the rods are fixedly combined with the upper case shell and/or the lower case shell (Fig 2).
Regarding claim 18, Tong further discloses wherein the elastic parts comprise springs, elastic plastic sheets, or elastic metal sheets (Para 27 line 13, elastic part 32 is made of an elastic plastic plate).

Claims 2-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tong and Meersschaert in view of US Publication 2018/0310683 by Tong (Here forth “Tong 2”).
Regarding claim 2, Tong further discloses comprising a plurality of side plates (Fig 2, plate 10 forms a plurality for 3 side plates), wherein each of the plurality of side plates is arranged between every two adjacent rods (Fig 2, each of the three side plates can be seen between every two adj rods), and the side plates are located on an inner side of the case side face (Fig 1-2, the side plates are attached on the inner portion of the suitcase behind the rods 31, which is on an inner side of the case side face 5).
But Tong does not expressly disclose that the side plates are made of plastic or metal.
Tong 2 discloses a similar suitcase having side plates made of plastic or metal (Para 23, suitcase parts can be made of plastic)
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Tong 2 before them, when the application was filed, to have modified the suitcase of Tong to have the side plates made of plastic, as taught by Tong 2, to advantageously provide a strong yet low density part that can maintain the structure of the suitcase.
Regarding claim 3, Tong further discloses: wherein two ends of each of the side plates are respectively disposed around the two adjacent rods (Fig 2, plate 10 forms three side plates that to an extent wraps around circumferences of each respective rod).
Regarding claim 4, Tong further discloses: wherein the side plates (Fig 2) includes a rear side plate (Fig A), a left side plate and a right side plate (Fig A); the rods include a first rod (Fig A), a second rod (Fig A), a third rod and a fourth rod (Fig A), and the first rod, the second rod, the third rod and the fourth rod are distributed at 12four points in a rectangular shape (Fig A, the rods form a rectangular shape); one end of the left side plate is connected to the first rod (Fig A), and another end of the left side plate and one end of the rear side plate are both arranged on the second rod (Fig A); and one end of the right side plate is connected to the fourth rod (Fig A), and another end of the right side plate and another end of the rear side plate are both arranged on the third rod (Fig A).

    PNG
    media_image1.png
    621
    698
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 2 of Tong
Regarding claim 5, Tong does not expressly disclose a handle on the left or right side plate. Tong 2 discloses a similar suitcase comprising a handle arranged on the left side plate or the right side plate (Fig 2-3, the handle shown in fig 2 is attached a similar right side plate).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Tong 2 before them, when the application was filed, to have modified the suitcase of Tong to have a handle attached to the right side plate, as taught by Tong 2, to advantageously provide the user an alternate location by which they can lift the suitcase.
Regarding claim 12, Tong does not expressly disclose that the case sides are made of a flexible material such as a textile fabric or plastic film. Tong 2 discloses a similar suitcase wherein the flexible material is a textile fabric, a plastic film, or a combination thereof (Abstract, the suitcase has parts that are made of a flexible material such as fabric).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Tong 2 before them, when the application was filed, to have modified the suitcase of Tong to have the case sides made of a fabric material, as taught by Tong 2, to advantageously increase the flexibility of the suitcase, and not make the case too rigid.
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tong and Meersschaert in view of US Publication 2013/0284553 by Daniels (Here forth “Daniels”).
Regarding claim 6, Tong does not expressly disclose a storage chamber in the upper case shell. Daniels discloses a similar suitcase wherein the upper case shell has a storage chamber, and an opening of the storage chamber is sealed with a sealing body (Fig 5, Para 41, there is an opening 37 for storage chamber. As it forms a separate compartment from the main compartment, and is only accessible through opening 37, the storage chamber 38 is sealed with a sealing body 48).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Daniels before them, when the application was filed, to have modified the suitcase of Tong to have a storage chamber in the upper case shell, as taught by Daniels, to advantageously store liquids and toiletries for security without having to open a main compartment (Para 40 lines 5-9).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tong and Meersschaert in view of US Patent 6024194 issued to Chung-Hsien (Here forth “Chung-Hsien”).
Regarding claim 13, Tong further discloses: wherein elastic parts are arranged on the installation parts of the lower case shell and abut against the rods (Fig 2, the elastic parts 32 located within rods 31 and therefore abut against the rods 31), the rods are inserted into the installation parts of the upper case shell from a bottom of the upper case shell (Fig 2), and the rods are combined with the upper case shell (Fig 2).
Tong does not expressly disclose that the rods are screwed into the upper case shell from the top of the upper case shell. Chung-Hsien disclosing a similar suitcase having screws 13 screwed into the rods from a top of the upper case shell (Fig 4; rods 46 are attached via screws to the upper case shell part 46. The top of the upper case shell includes the top surface of the frame which include the entire outer portion of the case shell).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Chung-Hsien before them, when the application was filed, to have modified the suitcase of Tong  to have the rods are screwed into the upper case shell from the top of the upper case shell, as taught by Chung-Hsien, to advantageously permanently secure the rods to the upper case shell preventing the rods from disengaging with the upper case shell.
Regarding claim 16, Tong further discloses: wherein when the suitcase is assembled, elastic parts are arranged on the installation parts of the lower case shell (Fig 2, elastic parts 32 are the within the rods 31 and assemble to the installation parts 9), lower ends of the rods abut against the elastic parts (As the elastic parts 32 are within the rods 31, they abut against the rods 31), upper ends of the rods are inserted into the installation parts of the upper case shell (Fig 2), and the rods are combined with the upper case shell (Fig 2); 
But Tong does not expressly disclose that the rods are screwed into the upper case shell from the top of the upper case shell. Chung-Hsien discloses a similar suitcase wherein screws are screwed into holes in ends of the rods from a top of the upper case shell, or installation positions of the elastic parts are exchanged with screw-in positions of the screws (Fig 4; rods 46 are attached via screws to the upper case shell part 46. The top of the upper case shell includes the top surface of the frame which include the entire outer portion of the case shell).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong and Chung-Hsien before them, when the application was filed, to have modified the suitcase of Tong  to have the rods are screwed into the upper case shell from the top of the upper case shell, as taught by Chung-Hsien, to advantageously permanently secure the rods to the upper case shell preventing the rods from disengaging with the upper case shell.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tong and Meersschaert in view of US Publication 2012/0024649 by Lai (Here forth “Lai”).
Regarding claim 19, Tong further discloses: further comprising a side plate is disposed between a first rod of the plurality of rods and a second rod of the plurality of rods (Fig 2, plate 10 forms a plurality for 3 side plates, each of the three side plates can be seen between every two adj rods), But Tong does not expressly disclose through holes on the side plate that receive the rods.
Lai discloses a similar suitcase wherein the side plate comprising a first through hole for receiving the first rod and a second through hole for receiving the second rod, wherein the first through hole and the second through hole are disposed on opposite sides of the side plate (Fig 1, there is a receiving hole at the ends of each side late that allow for an attachment piece to connect the side plates to the rods).
It would have been obvious to a person having ordinary skill in the art having the teachings of Tong, Tong 2, and Lai before them, when the application was filed, to have modified the suitcase of Tong  to have the side plate have receiving holes that help secure the side plates to the rods, as taught by Lai, to advantageously attach the side plate more securely to make the frame more rigid.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Publication 2017/0295898 by Jackson (Fig 1: upper and lower cases, concave parts, cover);
US Publication 2017/0086549 by Caputo (Fig 1: Upper and lower cases, rods, cover);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733